Case 18-42529-pwb   Doc 20   Filed 01/16/19 Entered 01/16/19 14:55:22   Desc Main
                             Document     Page 1 of 5
Case 18-42529-pwb   Doc 20   Filed 01/16/19 Entered 01/16/19 14:55:22   Desc Main
                             Document     Page 2 of 5
Case 18-42529-pwb   Doc 20   Filed 01/16/19 Entered 01/16/19 14:55:22   Desc Main
                             Document     Page 3 of 5
Case 18-42529-pwb   Doc 20   Filed 01/16/19 Entered 01/16/19 14:55:22   Desc Main
                             Document     Page 4 of 5
Case 18-42529-pwb   Doc 20   Filed 01/16/19 Entered 01/16/19 14:55:22   Desc Main
                             Document     Page 5 of 5
